Appeal by the defendant from a judgment of the Supreme Court, Kings County (Curci, J.), rendered November 22, 1985, convicting him of burglary in the third degree and possession of burglar’s tools, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contention, viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt of burglary in the third degree beyond a reasonable doubt (see, People v Barnes, 50 NY2d 375, 381; People v Mackey, 49 NY2d 274; People v Gilligan, 42 NY2d 969; see, e.g., People v Johnson, 155 AD2d *576555; People v Rodriquez, 144 AD2d 501). As to the alleged inconsistencies in testimony, resolution of issues of credibility, as well as the weight to be accorded the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see, People v Gaimari, 176 NY 84, 94). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see, People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our power of factual review, we find that the verdict was not against the weight of the evidence (see, CPL 470.15 [5]).
The defendant’s contentions with respect to the propriety of the verdict rendered by the jury are unpreserved for appellate review (see, CPL 470.05 [2]; see, e.g., People v Quilles, 48 AD2d 933) and, in any event, are without merit (see, CPL 310.50 [2]; 310.80). Thompson, J. P., O’Brien, Joy and Altman, JJ., concur.